DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“receiving first information related to an order, wherein the first information is to be provided to a service authority for requesting clearance for merchandise included in the order, wherein the first information comprises mutable data and immutable data, and wherein the mutable data is distinct and separate from the immutable data; 
storing the mutable data in a cache storage dedicated to storing smart contract data for executing a smart contract, whereby changes made to the mutable data are stored exclusively in the cache storage dedicated to storing smart contract data; and 
linking the mutable data and the immutable data based on the index data identified by the service platform”, 
as recited in claim 1. Claims 10 and 18 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-7, 9, 11-15, 17, 19 and 20 depend, directly or indirectly, from claims 1, 10 or 18, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2019/0228409 (Madisetti et al.) discloses a method of exchanging value across a blockchain network including receiving lending offers from lenders, recording each lending offer to a lender smart contract on a blockchain network, and recording the lender smart contracts, defining a lending pool, to a lending pool smart contract on the blockchain network including lending pool conditions. The method may further include receiving a borrower request from a borrower including borrower conditions, recording the borrower request to a borrower smart contract on the blockchain network, determining if the borrower conditions fall within the lending pool conditions, and upon determining the borrower conditions fall within the lending pool conditions, recording the borrower smart contract to the lending pool smart contract. 
However, Madisetti et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2021/0216612 (Wojcik) discloses a computer-implemented method including: receiving, by a computer device, an artifact and a first token with a check-in request; applying, by the computer device, a first level fragile watermark to the artifact, wherein the first level fragile watermark includes ownership information from the first token; receiving, by the computer device, a second token with a check-out request; applying, by the computer device, a second level fragile watermark to a copy of the first level fragile watermarked artifact, wherein the second level fragile watermark includes authentication information from the second token; and transmitting, by the computer device, the second level fragile watermarked copy of the artifact to a client device. 
However, Wojcik fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2002/0032649 (Konda et al.) discloses a system configured for analyzing transactions between two or more parties and creating a digital token (also referred to as a hash), which can include processed and summarized information related to the transaction, to represent the evidence (or other information) associated with the transaction and store the token in a distributed ledger. 
However, Konda et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687